Execuserve Corp.
Independent Sales Representative Agreement


THIS AGREEMENT is made and entered into this 15 day of June, 2010 and between
Execuserve Corp., a Virginia Corporation, having its principal place of business
at 6688 Main Street, Gloucester VA 23061 (hereinafter referred to as
“EXECUSERVE”) and EPC, LLC, having its principal place of business at Box 456,
Mathews, VA 23109 (“Sales Representative.”)


RECITALS


A.
EXECUSERVE is in the business of providing workforce automation services to its
customers and desires to retain Sales Representative on a non-exclusive basis to
secure new customers for its workforce automation services.



B.
Sales Representative desires to sell Execuserve’s workforce automation services
to new customers and has the professional expertise to sell and market workforce
automation services.



C.
“EXECUSERVE” shall also mean to include tests from eSkill and Understanding
Corp, as well as the eLearnNow LMS system when EXECUSERVE utilizes one to
provide service.



NOW THEREFORE, in consideration of the mutual covenants and promises made
herein, the parties agree as follows:


1.
TERM AND TERMINATION



1.1
Term of Agreement.  Except as otherwise provided herein, the term (the “Term”)
of this Agreement shall be for a period of one (1) year, commencing on June 1,
2010, upon execution of this agreement.  Thereafter, the Agreement shall remain
in force and effect unless and until terminated by either party upon thirty (30)
day’s written notice to the other party.



1.2
Termination for Cause.  Notwithstanding anything to the contrary contained
herein, EXECUSERVE may terminate this Agreement at any time during the Term
immediately upon written notice, to the Sales Representative in the event that:



 
(a)
Sales Representative makes (or is discovered to have made) any material
false   representations, reports, or claims to EXECUSERVE or to any third party
in connection with this Agreement, the services of EXECUSERVE, or EXECUSERVE as
a whole; or



 
(b)
Sales Representative engages in fraudulent, criminal or negligent conduct or
violates any laws in the connection with the business relationship of the
parties or the performance of its services hereunder; or



 
(c)
Sales Representative attempts to assign this Agreement or any of Sales
Representative’s duties under this Agreement to another party.

 
 
Initials [s]JAR       
1
  Initials [s] WTE     
 (EXECUSERVE)
 
( Sales Rep)
Execuserve EPC Sales Rep Agreement Form V12-3
 

 

--------------------------------------------------------------------------------


 
 
(d)
Sales Representative markets, sells, or assist any third party in the sale of
any products that are competitive with EXECUSERVE workforce automations
services.



 
(e)
Sales Representative continues to violate any provision(s) of this agreement
after 5 days notice to cure



2.
RETENTION OF SALES REPRESENTATIVE



2.1
Retention. EXECUSERVE hereby retains Sales Representative on a non-exclusive
basis to perform the tasks and responsibilities specified herein under the terms
and conditions stated in this Agreement.  During the Term and thereafter,
EXECUSERVE reserves the right, without obligation or liability to Sales
Representative, to market the same workforce automations services as EXECUSERVE
deems appropriate, whether in any territory including but not limited to the
Designated Territory (as defined herein).



2.2
Sales Representative’s Authority. Sales Representative shall perform the duties
and provide the services specified in this Agreement, which shall consist of
marketing those workforce automation services set forth in Exhibit A (the
“EXECUSERVE Services”) to potential customers.  During the term of this
agreement, the Sales Representative shall not market, sell, or assist any third
party in the sale of any products that are competitive with EXECUSERVE workforce
automations services. All customers obtained through the efforts of the Sales
Representative shall belong to Execuserve. Sales Representative  at all times,
during the term of this agreement shall act in good faith assisting in the
retention of all such customer as  EXECUSERVE customers, on an on-going basis.

 
2.3
EXECUSERVE reserves the right, from time to time, to modify the EXECUSERVE
Services.  Sales Representative shall not have the authority to bind EXECUSERVE,
except as expressly set forth herein. All customer billing and collection shall
be exclusively performed by Execuserve.



2.4
EXECUSERVE Dealings With Customers.  EXECUSERVE shall have the right to deal
directly with the customer in all matters relating to the provisioning of
EXECUSERVE Services, including but not limited to additional marketing of
EXECUSERVE Services.



3.
COMPENSATION



Payment of Commission.  EXECUSERVE shall pay Sales Representative a commission
(the “Commission”) based upon collected Net Billed Revenue (”Net Billed
Revenue”) from Firm Orders (“Firm Orders”) secured by Sales Representative for
EXECUSERVE Services and for which the Sales Representative is also the procuring
cause as determined by EXECUSERVE.  Procuring cause is defined as the Sales
Representative having had one or more meetings, after the date of this agreement
with the client and has identifiable contacts by name and has subsequently
registered the prospect with Execuserve in writing. Net Billed Revenue is all
billing to customer less, if applicable, 5% for merchant credit card charges,
actual charges for taxes, hardware, shipping, software integration or
customization, and technical support.
 
 
Initials [s]JAR       
2
  Initials [s] WTE     
 (EXECUSERVE)
 
( Sales Rep)
Execuserve EPC Sales Rep Agreement Form V12-3
 

 

--------------------------------------------------------------------------------


 
3.1
Compensation Rate (as per attached Exhibit A).



3.2
Commissions After Term.  Except as provided in Section 3.4 or otherwise in this
Agreement, Commissions will continue to be paid for a period of 12 months on Net
Billed Revenue received by EXECUSERVE after termination of this Agreement for
each customer as long as the customer is a EXECUSERVE customer and Sales
Representative acts in good faith to retain such customer as a EXECUSERVE
customer, including working with EXECUSERVE on an on-going basis to evaluate
customers’ satisfaction with EXECUSERVE Services.  However, in the event that
the total monthly Net Billed Revenue for Sales Representative is less than
$1,500.00 following the termination of this Agreement, thereafter EXECUSERVE
shall have no obligation to pay Commissions for EXECUSERVE Services rendered to
Sales Representative.



3.3
Commission Forfeiture.  In the event that EXECUSERVE terminates this Agreement
for the reasons stated in section 1.2, or in the event that Sales Representative
breaches the provisions of Section 7 or 8, then, notwithstanding Section 3.3,
EXECUSERVE’s obligation to pay Commissions to Sales Representative shall
immediately terminate, and Sales Representative agrees that it shall make no
further claims for any Commission hereunder.



3.4
Provision for Bad Debt.   In the event EXECUSERVE cancels a customer sold by
Sales Representative for non-payment by the customer, Sales Representative
agrees to refund to EXECUSERVE via charge back to Sales Representative, any
commissions paid on Net Billed Revenue uncollected or chargeback  from the
customer.  EXECUSERVE’s rights under this section may be exercised by EXECUSERVE
at any time after EXECUSERVE, in its sole discretion, deems the customer’s
account delinquent.  EXECUSERVE shall have no obligation to initiate any legal
proceedings against such a delinquent customer, prior to exercising EXECUSERVE’s
rights under this section or thereafter, nor shall EXECUSERVE pay Sales
Representative commission on any funds collected after such termination, unless
EXECUSERVE in its sole discretion reinstates said customer.



4.
SALES REPRESENTATIVE RESPONSIBILITIES



4.1
Marketing.   Sales Representative shall use good faith efforts to diligently
market EXECUSERVE services to its customers.  Such marketing shall be consistent
with, and subject to, the terms and conditions set forth herein, EXECUSERVE’s
then current price list, (which may from time to time be amended at the
discretion of EXECUSERVE), applicable laws and EXECUSERVE’s policies for the
sale of its services (which may from time to time be amended at the discretion
of EXECUSERVE).  Sales Representative may not offer any terms or conditions on
behalf of EXECUSERVE which conflict with relevant prices, policies, or contracts
or which differ from the terms set forth in Exhibit A..



4.2
Periodic Meetings.  Sales Representative agrees to meet with EXECUSERVE at
mutually agreed upon times, if requested by EXECUSERVE, no less frequent than
quarterly, to discuss sales activities.  Such meetings shall include, at a
minimum, providing present and projected customer contact information, sales
forecasts, sales to date and any customer problems.

 
 
Initials [s]JAR       
3
  Initials [s] WTE     
 (EXECUSERVE)
 
( Sales Rep)
Execuserve EPC Sales Rep Agreement Form V12-3
 

 

--------------------------------------------------------------------------------


 
4.3
Sales Representatives Conduct.  Sales Representative shall be governed in all
dealings with such customers by the highest standards of honesty, integrity, and
fair dealing, including compliance with all applicable laws, ordinances and
regulations, and shall do nothing which would attend to discredit, dishonor,
reflect adversely upon, or in any manner injure the reputation of EXECUSERVE or
upon the services covered by this Agreement and the quality image associated
with EXECUSERVE Services and EXECUSERVE as determined by EXECUSERVE.  Sales
Representative shall be responsible for and must obtain authorized signatures of
customer’s Sales Representatives on EXECUSERVE customer agreement forms, as well
as correct information from the customer regarding the customer’s service
requirements and, when requested by EXECUSERVE, Sales Representative shall
obtain appropriate credit information as specified by EXECUSERVE.  EXECUSERVE
shall have no obligation to pay Commissions to Sales Representative in
connection with any EXECUSERVE Services rendered to a customer procured by Sales
Representative if Sales Representative has provided EXECUSERVE with erroneous or
inaccurate information regarding such customer.



4.4
Customer Complaints.  Sales Representative shall promptly report to EXECUSERVE
all customer service complaints regarding EXECUSERVE Services.



4.5
Insurance.  Notwithstanding the provisions of the Section 9, Sales
Representative shall obtain and maintain, during the Term, at its own cost and
expense, adequate insurance coverage, as may be deemed appropriate by
EXECUSERVE, including but not limited to automobile insurance, general liability
and worker’s compensation, if applicable.  Sales Representative shall furnish a
certificate naming Execuserve as additional insured within 30 days of the
execution of this agreement.

 
5.
PRICING AND TERMS OF PRODUCT OFFERINGS



5.1
EXECUSERVE Rights.  EXECUSERVE retains the sole and absolute right to determine
the prices and terms under which it will offer EXECUSERVE Services.  This
includes, but is not limited to, the right to change prices, restrict offerings,
amend regulations, or entirely discontinue the offering of specific services,
with or without the consent of Sales Representative and without incurring any
liability to Sales Representative.  Any such change, restriction, amendment or
discontinuance shall be at EXECUSERVE’s sole discretion, and will become
effective on the date specified by EXECUSERVE.



5.2
No Deviation.  Sales Representative shall not, in any communication with
customers or prospects, offer prices for services that deviate form EXECUSERVE’s
published prices, nor will Sales Representative offer volume discounts, rebates,
waivers, or any other prices adjustments, except with the express written
authorization of EXECUSERVE and such price adjustments may be subject to
modification of Sales Representative’s compensation.

 
 
Initials [s]JAR       
4
  Initials [s] WTE     
 (EXECUSERVE)
 
( Sales Rep)
Execuserve EPC Sales Rep Agreement Form V12-3
 

 

--------------------------------------------------------------------------------


 
6.
CONFIDENTIALITY



EXECUSERVE and Sales Representative acknowledge that this Agreement creates a
relationship of confidence and trust with respect to all information of a
confidential, proprietary or trade secret nature disclosed by or on behalf of
EXECUSERVE to Sales Representative and by Sales Representative to EXECUSERVE
that relates to the business of EXECUSERVE, its affiliates, customers, suppliers
and vendors and the EXECUSERVE Services (in the aggregate, the “Proprietary
Information”) and as relates to the business of Sales Representative, its
affiliates, customers, suppliers and vendors and the Sales Representative
services.  Such Proprietary Information includes, but is not limited to:


(a)
technical information, including without limitation, techniques, new ideas,
discoveries, inventions, developments, know-how and trade secrets (whether
developed by EXECUSERVE, an affiliate, employee or Sales Representative); and



(b)
business information, including without limitation, information relating to
costs, pricing, profit margins, markets and suppliers, business plans and
projections, financial, accounting, legal and regulatory data, names, addresses
and telephone numbers of current or prospective customers and their respective
service or product requirements, credit histories and trade names, sales,
marketing and advertising plans, marketing and advertising budgets, rates of
attrition, right-of-way plans and agreements, building access plans and
agreements,  prospective or actual regulatory strategies, prospective or actual
local government franchises, licenses or similar permissions to use public ways,
and or commercial information; and



(c)
Technical and/or business information furnished by third parties to EXECUSERVE,
including prospects, customers, suppliers, franchisers and vendors.



(d)
At all times during and after the Term, Sales Representative and EXECUSERVE
shall keep all Proprietary Information in confidence and shall not disclose such
Proprietary Information to anyone, or directly or indirectly use any of such
Proprietary Information for their own benefit or for the benefit of any person
or entity without the prior consent of the information’s provider, which may be
withheld in its sole discretion.  Upon any termination of this Agreement, or
upon the request of EXECUSERVE or Sales Representative, the party so requested
shall promptly deliver to the other party all Proprietary Information, and no
party shall retain any documents or materials or copies thereof containing any
Proprietary Information.



(e)
Sales Representative represents and warrants that performance of all the terms
of this Agreement and Sales Representative’s duties as a Sales Representative of
EXECUSERVE will not breach any similar commitment or proprietary information
agreement with any other former employer or party.  Sales Representative
represents and warrants that it will not bring to EXECUSERVE or use in the
performance of Sales Representative’s duties for EXECUSERVE any documents or
materials of a former employer or other entity that are so restricted or any
assets (tangible or intangible) that may be owned by a Third Party.



(f)
Both parties agree that in the event of a breach of this Section 6 by Sales
Representative, they may suffer irreparable harm and in addition to terminating
this Agreement, will be entitled to injunctive relief to enforce this Agreement
without the need to post bond and that such relief shall be in addition to, and
not lieu of any monetary damages or such other relief a court of law may award.

 
 
Initials [s]JAR       
5
  Initials [s] WTE     
 (EXECUSERVE)
 
( Sales Rep)
Execuserve EPC Sales Rep Agreement Form V12-3
 

 

--------------------------------------------------------------------------------


 
7. 
 PROHIBITED CUSTOMER AND EMPLOYEE CONTACT



(a)
During the Term and for a period of two (2) years thereafter, Sales
Representative shall not, whether on its own account or for the account of any
third party, directly or indirectly, contact, solicit, participate in any
meeting or discussion with or provide any information to any then existing
customer of EXECUSERVE (“Existing Customer”) for the purpose of soliciting such
customer to obtain any type of workforce automations services from any other
entity or conducing such customer to terminate its business with EXECUSERVE.



(b)
During the Term and for a period of two (2) years thereafter, Sales
Representative will not directly or indirectly, for its own account or the
account of a third party, contact or solicit (or in any manner participate in
any contract, solicitation, discussions or meetings with) any then existing
employee of EXECUSERVE for the purpose of encouraging or inducing such employee
to terminate their employment with EXECUSERVE.



(c)
Sales Representative acknowledges that, in the event that it breaches the
provisions of this Section 7, EXECUSERVE may suffer irreparable harm, which is
difficult to measure in monetary terms.  In the event that Sales Representative
breaches the terms of this section, in addition to terminating this Agreement,
EXECUSERVE may also seek any other legal or equitable relief to which EXECUSERVE
may be entitled without the need to post bond and that such relief shall be in
addition to, and not in lieu of any monetary damages or such other relief a
court of law may award.



8. 
INDEMNIFICATION



8.1 
Sales Representative shall indemnify and hold harmless EXECUSERVE and its
officers, directors, agent and employees, from and against any and all claims,
demands, causes of action, losses, damages, costs and expenses (including
attorney fees hereinafter “Claims”) arising out of or in any manner relating to:



 
(a)
Sales Representative’s material breach of any of the terms of this Agreement;



 
(b)
Sales Representative’s misrepresentation regarding the terms and provisions of
EXECUSERVE Services to customers, including any action of Sales Representative
in which Sales Representative falsely represents that Sales Representative has
authority to bond EXECUSERVE;



 
(c)
Sales Representative’s activities relating to the marketing of the EXECUSERVE
Services to EXECUSERVE customers; and



 
(d)
Any claims for withholding or other taxes that might arise or be imposed due to
this Agreement or the performance hereof.

 
 
Initials [s]JAR       
6
  Initials [s] WTE     
 (EXECUSERVE)
 
( Sales Rep)
Execuserve EPC Sales Rep Agreement Form V12-3
 

 

--------------------------------------------------------------------------------


 
 
8.2
In addition to the rights set out in this Section 9, EXECUSERVE reserves the
right to withhold payment of Commission due Sales Representative under this
Agreement in order to recover expenses for Claims covered by this section.



 
8.3
EXECUSERVE shall indemnify and hold harmless Sales Representative and its
officers, directors, agents, and employees from and against any and all claims
arising out of or relating to:



 
(a)
EXECUSERVE’s material breach of any of this Agreement;



 
(b)
EXECUSERVE’s misrepresentations regarding the terms and provisions of
EXECUSERVE’s services to customers.



9. 
USE OF EXECUSERVE INTELLECTUAL PROPERTY



Pursuant to the terms and conditions contained in this Agreement, Sales
Representative may identify itself as a "Execuserve Sales
Representative.”  Sales Representative’s use of such identification shall be
limited to the sales and marketing of EXECUSERVE Services to third parties.


EXECUSERVE grants Sales Representative the non-exclusive, personal and
non-transferable right and license to use the mark and the trade name
“Execuserve” (see logo, attached as Exhibit B, hereafter the “Mark.”)  Sales
Representative’s use of the Mark shall be limited solely to the sales and
marketing of EXECUSERVE Services to third parties.


All rights in the Mark other than those specifically licensed herein are
reserved by EXECUSERVE.


10. 
GENERAL PROVISIONS



10.1
Dispute Resolution (Arbitration Clause).  Any and all disputes, controversies
and claims arising out of or relating to this Agreement or concerning the
respective rights or obligations of the parties hereto shall be settled and
determined by arbitration in Nassau County, New York before a panel of three (3)
arbitrators pursuant to the Commercial Rules then obtaining of the American
Arbitration Association.  The parties agree that the arbitrators, in their
discretion, may award specific performance or injunctive relief (but not
consequential or punitive damages) and reasonable attorney’s fees and expenses
to any party in any arbitration brought hereunder.  However, in any arbitration
proceeding brought hereunder, the arbitrators shall have the power to change,
modify or alter any express condition, term or provision hereof and to that
extent the scope of their authority is limited.  The arbitration award shall be
final and binding upon the parties and judgment thereon may be entered in any
court having competent jurisdiction.



10.2
Assignment.  EXECUSERVE may assign its rights under this Agreement and this
Agreement shall inure to the benefit, of the successors and assigns of
EXECUSERVE, and shall be binding upon Sales Representative.  Sales
Representative may not assign its rights or obligations under this Agreement
without the advance written consent of EXECUSERVE, which consent may be withheld
by EXECUSERVE in its sole discretion.

 
 
Initials [s]JAR       
7
  Initials [s] WTE     
 (EXECUSERVE)
 
( Sales Rep)
Execuserve EPC Sales Rep Agreement Form V12-3
 

 

--------------------------------------------------------------------------------


 
10.3
Entire Agreement and Amendment.  This Agreement represents the entire
understanding of the parties with respect to the specific matter of this
Agreement and supersedes all previous understandings, written or oral, between
the parties with respect to the subject matter.  A writing executed by both
parties hereto may only amend this Agreement.  Failure by EXECUSERVE or Sales
Representative to insist upon the other party’s compliance with any provision in
this Agreement shall not be deemed a waiver of such provision.



10.4
Notices.  All notices required or permitted under this Agreement shall be in
writing and shall be delivered personally and receipted for, sent by overnight
commercial air courier (such as Federal Express), to the parties at their
address set forth above or to such address as a party shall have notified the
other party.  Any such notice shall be deemed effective and delivered upon the
earliest to occur of actual delivery, if delivered personally, one (1) business
day after shipment by commercial air courier, or three (3) business days after
mailings to the parties at the address set forth below:

 
To Sales Representative:
To EXECUSERVE:
   
EPC, LLC
Execuserve Corp.
PO Box 456
50 Glen Street – Ste 308
Mathews, VA 23109
Glen Cove, New York 11542
   
Attn: Tom Eley
Attn:  Dean Garfinkel



10.5
Independent Contractor.  Sales Representative and EXECUSERVE, expressly intend
that no employment, partnership, or joint venture relationship is created by
this Agreement, hereby agree as follows:



 
(i)
Sales Representative shall act at all times as an independent contractor
hereunder and shall hold itself out to third parties as an independent
contractor of EXECUSERVE.



 
(ii)
Neither Sales Representative nor anyone employed by or acting for or on behalf
of Sales Representative shall ever be or be construed as an employee of
EXECUSERVE and EXECUSERVE shall not be liable for employment or withholding
taxes relating to Sales Representative or any employee of Sales Representative.



 
(iii)
Sales Representative shall be free to contract with, and provide Sales
Representative’s services to, parties other than EXECUSERVE during the term of
this Agreement, subject to the provisions hereof.



 
(iv)
Sales Representative shall not make any commitment or incur any charge or
expense in the name of EXECUSERVE without the prior written approval of
EXECUSERVE, which may be withheld in EXECUSERVE’s sole discretion.



(vi)
Sales Representative expressly acknowledges and agrees that except to the extent
expressly provided herein, neither Sales Representative nor anyone employed by
or acting for or on behalf of Sales Representative by license, franchise, title
of interest, in EXECUSERVE or any tangible or intangible property of EXECUSERVE,
including, without limitation, trade names, trademarks, service marks or
Proprietary Information.

 
 
Initials [s]JAR       
8
  Initials [s] WTE     
 (EXECUSERVE)
 
( Sales Rep)
Execuserve EPC Sales Rep Agreement Form V12-3
 

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, EXECUSERVE and Sales Representative represent that they have
read this Agreement, understand it and agree to be bound by all the terms and
conditions stated herein.


EPC, LLC
 
Execuserve Corp.
         
By:
[s]William Thomas Eley
 
By:
[s]James A. Robinson, Jr.
                   
Title:
Member
 
Title:
President & CEO
                   
Date:
6/15/2010
 
Date:
6/15/2010

 
 
Initials [s]JAR       
9
  Initials [s] WTE     
 (EXECUSERVE)
 
( Sales Rep)
Execuserve EPC Sales Rep Agreement Form V12-3
 

 

--------------------------------------------------------------------------------

